Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 12.1 AMERICAN EXPRESS CREDIT CORPORATION COMPUTATION IN SUPPORT OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Six Months Ended June 30, Years Ended December 31, Earnings: Net income $ 373 $ 293 $ 622 $ 415 $ 234 $ 260 Income tax provision 49 50 95 50 75 135 Interest expense 986 749 1,614 1,141 863 852 Total earnings (a) $ 1,408 $ 1,092 $ 2,331 $ 1,606 $ 1,172 $ 1,247 Fixed charges - interest expense (b) $ 986 $ 749 $ 1,614 $ 1,141 $ 863 $ 852 Ratio of earnings to fixed charges (a/b) 1.43 1.46 1.44 1.41 1.36 1.46 Interest expense does not include interest on liabilities recorded under Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109 (FIN 48). Credcos policy is to classify such interest in the income tax provision in the Consolidated Statements of Income.
